Citation Nr: 0010401	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  99-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for pleurisy and 
residuals of a left spontaneous pneumothorax.



REPRESENTATION

Appellant represented by:	Robert C. Gerhard, Jr., 
Attorney-at-Law



ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




REMAND

The veteran served on active duty from September 1950 to 
October 1951.  He appeals to the Board of Veterans' Appeals 
(Board) from an April 1999 RO decision which denied an 
application reopen a claim for service connection for 
pleurisy and residuals of a left spontaneous pneumothorax.  
In his substantive appeal, he requested a Board hearing, and 
in March 2000 his attorney clarified that a hearing was 
requested before a Board Member sitting at the RO (i.e. a 
Travel Board hearing).  Such hearing must be scheduled by the 
RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (1999).  Accordingly, the 
case is remanded for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


